395 So. 2d 1262 (1981)
Clarence Harry JOHNSON, Appellant,
v.
RCA CORPORATION and the Travelers Insurance Company, Appellees.
No. 80-1147.
District Court of Appeal of Florida, Third District.
March 31, 1981.
David Goldman and Jack H. Cohen, Miami, for appellant.
Wicker, Smith, Blomqvist, Davant, Tutan, O'Hara & McCoy and Richard A. Sherman, Cuadrado & Parks and Gail Sosby Krieger, Miami, for appellees.
Before NESBITT, BASKIN and FERGUSON, JJ.
*1263 PER CURIAM.
Affirmed. Failure to seek leave of court or written consent of adverse party to amend complaint prior to dismissal with prejudice and failure to then move for a rehearing requesting leave to amend, precludes raising issue for first time on appeal. Fla.R.Civ.P. 1.190(a); Hohenberg v. Kirstein, 349 So. 2d 765 (Fla. 3d DCA 1977) citing Margolis v. Klein, 184 So. 2d 205 (Fla. 3d DCA 1966); Ely v. Shuman, 233 So. 2d 169 (Fla. 3d DCA 1970).